Title: To Alexander Hamilton from Rufus King, 16 December 1795
From: King, Rufus
To: Hamilton, Alexander



[Philadelphia] Wednesday 16 Decr. [1795]

I send you Dunlap of this Morning, in it you have the foreign intelligence. Fenno Dunlap & others have erroneously stated that Mr Warder brought the Ratification of Great Britain—no official Dispatch has been received. Rutledge was negatived yesterday by the Senate. From present appearances the address to the President by the House will pass without a Debate. The Draft has been by agreement in the Committee who reported it, shaped so as to reserve all points intended to be discussed relative to the Treaty; the words underscored in the inclosed Draft, were offered in the Committee by Mr. Madison, who agreed to concur in the paragraph if they were added—you perceive the object.
Adieu I am &c

R King
A. Hamilton

